                                                                                                   Entered on Docket
                                                                                                   February 06, 2019
                                                                                                   EDWARD J. EMMONS, CLERK
                                                                                                   U.S. BANKRUPTCY COURT
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                              The following constitutes the order of the Court.
                                             2                                                Signed: February 6, 2019
                                             3
                                             4                                                _________________________________________________
                                                                                              M. Elaine Hammond
                                                                                              U.S. Bankruptcy Judge
                                             5
                                             6
                                             7
                                                                          UNITED STATES BANKRUPTCY COURT
                                             8
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                                                                    ) Case No. 15-52214 MEH
                                            10   In re                                              )
UNITED STATES BANKRUPTCY COURT




                                                                                                    ) Chapter 7
  for the Northern District of California




                                            11   Daniel Everett                                     )
                                                                                                    )
                                            12                                  Debtor(s).          )
                                                                                                    )
                                            13                                                      )
                                                                                                    )
                                            14                                                      )
                                            15                       ORDER DENYING MOTION FOR STAY VIOLATION
                                            16             Daniel Everett filed this chapter 7 bankruptcy case on July 6, 2015. Sixteen days later

                                            17   the case was dismissed due to Everett’s failure to comply with an order requiring him to file

                                            18   required documents, including the Schedules and Statement of Financial Affairs.

                                            19             On November 13, 2018, Everett filed this motion (the “Motion”) (Dkt# 32) seeking

                                            20   relief against the State Bar of California (the “State Bar”). The Motion was set for hearing on

                                            21   December 20, 2018. The day before that hearing, Everett continued the Motion to January 31,

                                            22   2019. 1 On January 31, 2019, Everett filed a request to take the Motion off calendar and

                                            23   requested that it be re-calendared. At the January 31st hearing, I took the matter off calendar

                                            24   to be decided on the pleadings, along with a motion to reopen the underlying chapter 7 case. 2

                                            25
                                            26
                                            27
                                                 1
                                                     Dkt. # 37.
                                            28   2
                                                     Dkt. # 36.
                                                                                               1


                                             Case: 15-52214         Doc# 48     Filed: 02/06/19       Entered: 02/06/19 16:06:26     Page 1 of 3
                                             1          Everett seeks relief against the State Bar “for damages and a voiding of orders issued
                                             2   in violation of the automatic stay.” 3 The Motion seeks relief pursuant to 11 U.S.C. § 362(k). 4
                                             3   Everett states that “The gravamen of the motion is that Creditor, took administrative action to
                                             4   interfere with debtor’s bar license after being informed that debtor had filed for bankruptcy.” 5
                                             5   The State Bar asserts that its actions did not violate the automatic stay as Everett was
                                             6   prohibited by prior court order from filing a bankruptcy case on July 6, 2015, and that the
                                             7   State Bar’s actions are excepted from the automatic stay pursuant to § 362(b)(4).
                                             8          I need not address the merits of these positions because Everett’s Motion is premised
                                             9   on an incorrect assumption – that the automatic stay arose upon his filing of this bankruptcy
                                            10   case. Section 362(c)(4) provides that if a case is filed by an individual debtor, and if 2 or
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11   more cases of the debtor within the previous year were dismissed, the automatic stay shall not
                                            12   go into effect upon the filing of the later case. Everett had 2 cases pending within the year
                                            13   prior to July 6, 2015:
                                            14          -   Case No. 14-43328, ND of California, filed August 12, 2014, dismissed August
                                            15              22, 2014.
                                            16          -   Case No. 14-18854, WD of Washington, filed December 5, 2014, dismissed
                                            17              January 21, 2015, with a two year bar to refiling.
                                            18          As such, no stay was created by the filing of this case, and therefore, no violation of
                                            19   the automatic stay could have occurred. Accordingly, Everett’s Motion is DENIED WITH
                                            20   PREJUDICE and the hearing notice for March 28, 2019 is vacated.
                                            21                                        **END OF ORDER**
                                            22
                                            23
                                            24
                                            25
                                            26
                                                 3
                                            27     Dkt. # 32, p. 1.
                                                 4
                                                   The Motion erroneously refers to Section 362(h).
                                            28   5
                                                   Dkt. # 32, p. 3.
                                                                                               2


                                             Case: 15-52214        Doc# 48     Filed: 02/06/19     Entered: 02/06/19 16:06:26         Page 2 of 3
                                             1                                  COURT SERVICE LIST
                                             2
                                                 Daniel Everett
                                             3   5609 Silver Creek Valley Rd.
                                                 San Jose, CA 95138
                                             4
                                             5   Via ECF:
                                             6   All ECF Recipients

                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                                                         3


                                             Case: 15-52214      Doc# 48    Filed: 02/06/19   Entered: 02/06/19 16:06:26   Page 3 of 3
